Exhibit 10.X
Executive Compensation Incentive Recoupment Policy
JOHNSON CONTROLS, INC.
EXECUTIVE COMPENSATION INCENTIVE RECOUPMENT POLICY
I. Scope of this Policy. This policy applies to all cash incentives awarded on
or after September 15, 2009 (the “Effective Date”) to all persons (“Covered
Recipients”) who, at the time of such award, are Section 16b officers of Johnson
Controls, Inc. (the “Company”) elected by the Board of Directors of the Company
(the “Board”). Cash incentives awarded prior to the Effective Date are not
subject to this policy, but remain subject to the Company’s ability to recover
amounts pursuant to applicable legal or equitable remedies under state and
federal law.
For purposes of this policy, “cash incentive” means any compensation payable in
cash tied to performance metrics that is intended to serve as incentive for
performance to occur over a period of a year or more. A cash incentive is
“awarded” on the date the Company grants the award, not on the date the award
amount is ultimately determined or paid.
While in effect, this policy overrides any contrary provisions of any
compensation plans or arrangements that the Company adopted or implemented
before the Effective Date and any such plans or arrangements subsequently
adopted or implemented, as well as any contrary provisions in any award
agreements under such plans or arrangements.
The Company may recoup incentive compensation under this policy regardless of
whether the Covered Recipient who received the compensation that is subject to
recoupment is still employed by the Company or an affiliate on the date
reimbursement or other payment is required.
II. Recoupment of Incentive Compensation. All cash incentives awarded after the
Effective Date are subject to recoupment under this policy. The Compensation
Committee of the Board (the “Committee”) will, unless prohibited by applicable
law, require reimbursement from any Covered Recipient of an amount equal to the
amount of any overpayment of any such incentive paid to such Covered Recipient
with respect to a performance period if the following conditions are met:

•   The payment was predicated upon the achievement of certain financial results
with respect to the applicable performance period that were subsequently the
subject of a material restatement other than a restatement due to changes in
accounting policy;   •   In the Committee’s view the Covered Recipient engaged
in conduct that caused or partially caused the need for the restatement; and   •
  A lower payment would have been made to the Covered Recipient based upon the
restated financial results.





--------------------------------------------------------------------------------



 



The amount required to be reimbursed shall be the excess of the gross incentive
payment made over the gross payment that would have been made if the original
payment had been determined based on the restated financial results.
Unless prohibited by applicable law, the Company will also be entitled to, and
the Committee will seek, payment by the Covered Recipient of (i) a reasonable
rate of interest on any incentive that becomes subject to reimbursement under
this policy and (ii) the costs of collection.
Following any accounting restatement that the Company is required to prepare due
to its material noncompliance, as a result of misconduct, with any financial
reporting requirement under the securities laws, the Company will also seek to
recover any compensation received by its Chief Executive Officer and Chief
Financial Officer that is required to be reimbursed under Section 304 of the
Sarbanes-Oxley Act of 2002.
The Company will determine, in its sole discretion, the method for obtaining
reimbursement and other payment from the Covered Recipient, which may include,
but is not limited to: (i) by offsetting the amount from any compensation owed
by the Company to the Covered Recipient (including without limitation amounts
payable under a deferred compensation plan at such time as is permitted by
Section 409A of the Internal Revenue Code of 1986, as amended), (ii) by reducing
or eliminating future salary increases, cash incentive awards or equity awards,
or (iii) by requiring the Covered Recipient to pay the amount to the Company
upon its written demand for such payment.
III. Administration of this Policy. The Committee will have sole discretion in
making all determinations under this policy, including whether the conduct of a
Covered Recipient has or has not caused or partially caused the need for a
restatement.
IV. Binding on Successors. The terms of this policy shall be binding upon and
enforceable against the Covered Recipients and their heirs, executors,
administrators and legal representatives.
V. Amendment of this Policy. The Committee and the Board, in their discretion,
may modify or amend, in whole or in part, any or all of the provisions of this
policy, and may suspend this policy from time to time.
VI. Governing Law. This policy and all rights and obligations hereunder shall be
governed by and construed in accordance with the internal laws of the State of
Wisconsin, excluding any choice of law rules that may direct the application of
the laws of another jurisdiction.
* * *

2